      Case 1:18-cv-02784-CKK Document 15 Filed 03/05/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


 AMERICAN CIVIL LIBERTIES UNION, and
 AMERICAN CIVIL LIBERTIES UNION
 FOUNDATION,
        Plaintiffs,
                                                       Civil Action No. 18-2784 (CKK)
         v.
 CENTRAL INTELLIGENCE AGENCY,
         Defendant.


                                         ORDER
                                      (March 5, 2019)
  This case comes before the Court upon the filing of Defendant’s Answer to Plaintiffs’
Complaint. In light of this filing, it is this 5th day of March, 2019, hereby
    ORDERED that the parties shall MEET AND CONFER and file a Joint Status
Report proposing a schedule for proceeding in this matter. The schedule should address
the status of Plaintiffs’ FOIA request, the anticipated number of documents responsive to
Plaintiffs’ FOIA request, the anticipated date(s) for release of the documents requested by
Plaintiffs, whether a motion for an Open America stay is likely in this case, whether a
Vaughn index will be required in this case, etc. The parties shall file the schedule not later
than APRIL 4, 2019.
   SO ORDERED.
                                                           /s/
                                                       COLLEEN KOLLAR-KOTELLY
                                                       United States District Judge
